12-316
    Kankanam-Pathiranage v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A087 785 474
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 22nd day of May, two thousand thirteen.

    PRESENT:
             RALPH K. WINTER,
             JOHN M. WALKER, JR.,
             ROBERT A. KATZMANN,
                  Circuit Judges.
    _____________________________________

    CHARITHA SHAMJAYASENA
    KANKANAM-PATHIRANAGE,
             Petitioner,

                       v.                                  12-316
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Visuvanathan Rudrakumaran, New York,
                                      NY.

    FOR RESPONDENT:                   Stuart F. Delery, Acting Assistant
                                      Attorney General; Daniel E. Goldman,
                                      Senior Litigation Counsel; Jem C.
                                      Sponzo, Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Charitha Shamjayasena Kankanam-Pathiranage, a native

and citizen of Sri Lanka, seeks review of a December 27,

2011, decision of the BIA, which affirmed the June 15, 2010,

decision of Immigration Judge (“IJ”) Barbara A. Nelson. In

her June 15, 2010 decision, the IJ denied Kankanam-

Pathiranage’s applications for asylum and withholding of

removal, but granted relief under the Convention Against

Torture (“CAT”).   In re Charitha Shamjayasena Kankanam-

Pathiranage, No. A087 785 474 (B.I.A. Dec. 27, 2011), aff’g

No. A087 785 474 (Immig. Ct. N.Y. City June 15, 2010).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the decision of the IJ as supplemented by the BIA.    See Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   "The

‘substantial evidence’ standard of review applies, and we


                              2
uphold the IJ’s factual findings if they are supported by

‘reasonable, substantial and probative evidence in the

record.’" See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009) (citations omitted).

    The agency reasonably found that Kankanam-Pathiranage

had failed to establish that he was or would be persecuted

on account of his membership in a particular social group,

which he defines as former substance abusers who are

prominent Christian missionaries.   To establish eligibility

for asylum, an applicant must demonstrate that the

persecution he suffered or fears was or would be on account

of a protected ground, which includes a particular social

group, see 8 U.S.C. § 1101(a)(42), and that his protected

status, and not some other factor, is a “central reason” why

he was or will be targeted for persecution, see 8 U.S.C.

§ 1158(b)(1)(B). To prevail on his application for

withholding of removal, Kankanam-Pathiranage must make a

similar showing. 8 C.F.R. § 1208.16(b).

    Here, substantial evidence supported the BIA’s

conclusion that Kankanam-Pathiranage’s status as a Christian

missionary did not cause him to face a threat of

persecution.   Kankanam-Pathiranage’s claim for relief


                              3
centered on three events: a threat he received from an

anonymous caller demanding that he stop working as a

Christian missionary, solicitations by a drug dealer to

participate in his business, and Kankanam-Pathiranage’s

arrest and abuse by drug enforcement officers who charged

him with having drugs in his home.     Given that the Kankanam-

Pathiranage’s interrogation by drug enforcement officers

focused on drug dealing, however, his arrest and

interrogation appear to have resulted from the discovery of

heroin in his home and the police’s suspicion that he worked

with the drug dealer, rather than from his missionary

activities.     Moreover, although Kankanam-Pathiranage

received a threatening phone call instructing him to stop

his “Christian activities,” he could neither identify the

caller nor demonstrate any connection between this call and

his subsequent interactions with the drug enforcement

officers.     Finally, the testimony indicated that the drug

dealer solicited Kankanam-Pathiranage due to their former

business dealings.     The IJ therefore reasonably found that

Kankanam had not demonstrated that his missionary work was a

central reason he was harmed or that he was targeted by drug

enforcement officers for any reason other than suspected



                                4
criminal activity.   See 8 U.S.C. § 1158(b)(1)(B); Yanqin

Weng, 562 F.3d at 513. Accordingly, the agency did not err

in concluding that Kankanam-Pathiranage did not establish

eligibility for asylum or withholding of removal.   See 8

U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.16(b).

    Next, contrary to Kankanam-Pathiranage’s assertion that

the IJ failed to consider the letters he submitted in

support of his application, because the letters merely echo

his testimony and provide no additional link between the

harm he suffered and a protected ground, the record does not

compel the conclusion that the IJ did not consider them.

See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338

n.17 (2d Cir. 2006) (presuming that the IJ has taken into

account all of the evidence presented unless the record

compellingly suggests otherwise).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5